 In the Matterof ELLIS-KLATSCIIER&Co.,EMPLOYER and ABRAHAMBLOOM,PETITIONERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREIIOUSEMEN AND HELPERSOF.AMERICA,A. F. L.,LOCAL 598,UN lONCase No. 21-RD-9.-Decided August 27, 1948DECISION'ANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Atthe hearing, the Employer offered testimony tending to' prove thatthe unit previously certified by the Board was not appropriate in theinstant proceeding because it included six persons who were super-visors within the meaning of the Act.The hearing officer rejeeted'thisoffer of proof on the ground that the Board could only decertify inthe same unit that was previously certified.This ruling was er-roneous, and, for reasons set forth in paragraph 4,infra,is reversed.The other rulings 1 made by the hearing officer at the hearing are freefrom prejudicial error, and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a panel consisting of three Board Members.* 2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees asdefined in Section 9 (a) of the Act.The Union, a labor organization affiliated with the American Fed-eration of Labor, was previously certified by the Board as the bargain-ing representative of employees of the Employer.Houston,Reynolds,and Gray.1The hearing officer properly excluded proferred evidence of unfair labor practices.Mat-ter of H. 0 CanfieldCompany,76'N L R B. 606.]James J. Reynolds,Jr.,memberof the panel,is,not participating.79 N. L R B., No. 22183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The question concerning representation :On December 12, 1940,3 the Union was certified as thebargainingrepresentative of a unit of the Employer's warehouse employees.Again on April 30,1942,¢ the Board issued a bargaining orderagainstthe Company, upon finding, among other things, that the Union wasthe exclusive bargaining representative.This order was enforced bythe UnitedStatesCircuit Court of Appeals for the Ninth Circuit 5by a decree entered April 25, 1944.The record shows that at no time since the date of the circuit courtof appeals' decree did the Employer and the Unionexecute acollectivebargaining agreement.We have ,held that where more than a year has elapsed since theentry by the court of a decree directing an employer to bargain witha union, and no contract has resulted, the court order will not act asa bar to a current determination of representatives.' In the instantcase,more than 4 years have elapsed since the entry of the courtdecree.'We have also held that the same rules of decision are appli-cable to decertificationcases as tocertification cases .8Under thesecircumstances, we find that the court's decree does not constitute a barto the instant decertification proceeding.9Accordingly, we find that a question affecting commerce has arisenconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Petitioner and the Union contend that the appropriate unit isa unit of all employees employed in the company warehouse, includingdepartment heads but excluding clerical employees and supervisors.This is thesameunit previously certified by the Board.10The Em-ployer contends that the department heads, head receiving clerks, andhead shipping clerks, six in number, are supervisors, and should not,therefore, be included in the bargaining unit.'Unit agreedupon in a formal cross-check agreement.Unit found appropriateinMatterofEllis-Klatscher&Co.,Case No. C-2008, 40N L R. B 1037.5N. L. R. B.v. Ellis-Klatscher&Co., 142 F.(2d) 356(C C A. 9).°SeeMatter of Mascot Stove Company,75N. L. R. B. 427.Unfair labor practice charges alleging,inter alia,refusal to bargain were filed by theUnion on December 29, 1947, and dismissedon February 17, 1948, by action of the"RegionalDirectorin refusing to issue a complaint.3Matter of Snow it Neally Company,76N. L. R. B. 390.e The Union also chargedat thehearing that the Petitionerwas instigated in the filingof the instantpetition bya non-complying union which,it contends, is the real party ininterest in this proceedingWe find no merit in this contention.The desires of the em-ployees can be best ascertained by the election hereinafterdirectedMatter of WhitinMachine Works,76 N.L. R B. 998.10Matter of Ellis-KlatscheritCo., supra. ELLIS-KLATSCHER & CO.185At the hearing, the Employer offered to prove that the afore-men-tioned six individuals are supervisors within the meaning of the Act.The hearing officer refused to accept such testimony on the groundthat these individuals were included in the certified bargaining unitand that the Board could only decertify in the same unit as was previ-ously certified.Section 9 (c) of the amended Act, under which decertification peti-tions are filed, provides that elections be held to determine the bar-gaining representatives as defined in Section 9 (a) of the amended Act.The bargaining representative defined in Section 9 (a) is one selectedby a majority of the employees in a unit appropriate for such purposes.Section 9 (b) vests in the Board the discretion to determine the appro-priate bargaining unit.However, any person deemed a "supervisor"within the definition in Section 2 (11) is not an "employee" withinthe meaning of the amended Act and must, therefore, be excludedfrom the unit.We have held that in determining the propriety of aproposed unit in a decertification case we shall apply the same prin-ciples applicable to a certification case 11In applying these principles,we believe that the appropriate unit in the instant decertification pro-ceeding must necessarily differ from the unit previously certified ifthat unit included supervisors within the meaning of the amended Act.Under these circumstances, the proffered testimony concerning thesupervisory status of the department heads, head receiving clerks, andhead shipping clerks, was material to the determination of an appro-priate unit and should have been received.On the basis of the entire record in this case, we find that all em-ployees employed in the Company's warehouse, excluding clerical em-ployees and supervisors, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.We are making no present determination with respect to theunit placement of the afore-mentioned six individuals, in view of theabsence of testimony concerning their alleged supervisory status.Weshall, however, direct an immediate election, permitting all employeesto participate therein who were employed during the pay-roll periodimmediately preceding the date of this Direction, including the af-fected individuals who may cast ballots under challenge with the pro-viso that their ballots shall not be counted unless the results of theelection makes it necessary to do so12SeeMatterof Illinois Bell Telephone Company, 77 NL. R. B. 1073.ix In the event that the counting of the challenged ballots would affect the results of theelection,the question as to which of these ballots shall be opened and counted must awaitfurther investigation concerning the supervisory status of the persons affected. SeeMatterof The Pipe Machinery Company,76 N. L.R. B. 247;Matter of Allied Mills, Inv, 76N. L. R. B. 973. 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer,an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction of Election,including employeeswho did notwork dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented,for purposes of collective bargaining, by In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,A. F. L., Local 598.